Appeal from an order of the Supreme Court at Special Term, entered February 24, 1976 in Albany County, which denied defendant’s motion to vacate a default judgment. The record establishes that *794Special Term was correct in its conclusion that the defendant has not shown a valid excuse for his default and has not demonstrated a meritorious defense. As the opening of a default is discretionary, and the defendant has not met both conditions prerequisite to the relief sought, Special Term’s refusal to open the default was not an abuse of discretion (United Ind. Corp. v Shreiber, 51 AD2d 688; Doroski v Mintler, 49 AD2d 990; State Bank of Albany v Guiseppi Estates, 44 AD2d 878; Harris v Harris, 35 AD2d 894). Order affirmed, without costs. Koreman, P. J., Greenblott, Main, Larkin and Herlihy, JJ., concur.